DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 8, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 31, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Application Status
This action is written in response to applicant’s correspondence received May 24, 2021.  Claims 1-4, 7, 8, 11-14, 19, 21, 22, 24-29, 31, and 32 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 11-14, 19, 21, 22, and 30-32 under 35 USC 103 over Cox (Cox et al. (2007) Molecular Systems Biology, 3(145):pages 1-11) in view of Chao (Chao etal. (1997) Journal of Bacteriology, 179(13):4299-4304) and Toro-Roman (Toro Roman etal. (2005) Journal of Molecular Biology, 349: 11-26). Applicant’s arguments (see pages 7-10) have been fully considered and are persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel A. Blasiole (Reg No 64,469) on August 4, 2021.

The application has been amended as follows: 
	Claim 31 (Currently Amended) A bacterial host cell comprising the vector of claim [[30]]22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed January 28, 2021 on pages 5-11. However, these closest prior art references are not sufficient to render the claims unpatentable over the prior art as discussed above and for the reasons provided in Applicant’s remarks (see pages 7-10).
The claims recite patent eligible subject matter for the reasons provided in the Office Action mailed January 28, 2021 on pages 3-4.
The specification adequately describes how the different nucleotide sequences recited by the claims corresponding to ArcA binding sites and mutants thereof when spaced by 11 base pairs center-to-center enable precise modulation of gene expression (see Examples 1 and 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7, 8, 11-14, 19, 21, 22, 24-29, 31, and 32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


August 4, 2021